DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 11-4-21.
	Claims 1, 2, 5-14, 16, 17, 20-23, 28, 39, 40, 44-46, 68-75 are pending in the instant application.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 2, 5-14, 16, 17, 20-23, 28, 68-72, 75 drawn to cells and polynucleotide compositions, classifiable in CPC classes C12N 15/113, and C12N 2310/141.
II.	Claims 39, 40, 44-46, drawn to methods of preparing a mammalian cell, 
	classifiable in CPC classes C12N 15/1137 and.C12N 2310/531
III. 	Claims 73, 74, drawn to methods of producing a protein, 
	classifiable in CPC class C12N 2330/51
Applicants are additionally required to elect between a segment comprising a first and second guide strand, or a segment comprising a first, second, third and fourth guide strand, as appropriate, with the elected Group (See, e.g., claims 1, 5).

Applicants are additionally required to elect a single natural cellular mRNA., or a single combination or subcombination thereof, as appropriate, with the elected Group (See, e.g., claim 1).

Applicants are additionally required to elect a single first and second guide sequence, or a single combination or subcombination thereof, as appropriate, with the elected Group (See, e.g., claims 1, 28).

Applicants are additionally required to elect a single transposon, or a single combination or subcombination thereof, as appropriate, with the elected Group (See, e.g., claim 7).

Applicants are additionally required to elect a single selectable marker, or a single combination or subcombination thereof, as appropriate, with the elected Group (See, e.g., claims 11, 12, 70).

Applicants are additionally required to elect a single promoter, or a single combination or subcombination thereof, as appropriate, with the elected Group (See, e.g., claim 13).

Applicants are additionally required to elect a single unstructured loop, or a single combination or subcombination thereof, as appropriate, with the elected Group (See, e.g., claim 16).

Applicants are additionally required to elect a single additional sequence, or a single combination or subcombination thereof, as appropriate, with the elected Group (See, e.g., claim 17).


The inventions are distinct, each from the other because of the following reasons:
Inventions I and II-III are related as products and processes of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the inventions as claimed comprise compositions and methods comprising chemically, biologically, structurally and functionally different and distinct compositions and distinct methods steps and one compound, nucleic acid sequence, or formula is not required for the synthesis of another, distinct compound.  The different multimolecular components and their multitude of combinations encompass different and distinct inhibitory agents, enzymes, therapeutic and/or diagnostic proteins.  In addition, the instantly claimed methods comprise steps of treatment, etc. that utilize chemically, biologically and functionally different and distinct molecules and/or chemical entities.  For these reasons, the inventions encompassed within and between Groups I-III are patentably distinct.
The different materials or compositions of and/or utilized by Groups I-III constitute chemically, biologically and functionally different and distinct products, molecules and/or chemical entities.  The inventions of Groups I-III have a separate status in the art as shown by their different classifications.  
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, biological outcomes, phenotypes, and/or downstream effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions comprise different and distinct steps and measure different biochemical outcomes: methods of preparing a mammalian cell (Group II); methods of preparing a protein (Group III).
The inventions are distinct, each from the other because of the following reasons:
Searching the inventions within all of these Groups, including all of the combinations and subcombinations claimed, together would impose a serious search burden.  In the instant case, the search of each of the sequences and targets claimed is not coextensive with the other, and a search of the products utilized within these Groups will not be coextensive with a search of each of the particular molecules or structures claimed, or their combinations or subcombinations.  There is a search burden also in the non-patent literature.  Searching, therefore is not coextensive.  As such, it would be burdensome to search the inventions of Groups I-III, as well as all of the subcombinations and combinations claimed. 
Inventions comprising the different combinations of molecules encompassed by claims 1, 2, 5-14, 16, 17, 20-23, 28, 39, 40, 44-46, 68-75 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combinations as claimed do not require the particulars of the subcombination as claimed because the presence of the claims, or different combinations within a single claim, to the combination of various and distinct molecules, ranging over a wide variety of unique structures, and many possible combinations of these various molecules and structures, and possibly in various subcombinations in claims 1, 2, 5-14, 16, 17, 20-23, 28, 39, 40, 44-46, 68-75, is evidence that the details of the first subcombination are not required for patentability and vice versa.  The subcombination has separate utility such as probes, target gene inhibition, diagnoses, or for providing treatment.
Furthermore, when two or more subcombinations are separately or alternatively claimed along with a claimed combination, the presence of each subcombination may be used as evidence that the combination does not require either subcombination for its patentability
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, where appropriate, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined, where appropriate, even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejections are governed by 37 CFR 1.116; amendments submitted after allowances are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
4-9-22
/JANE J ZARA/Primary Examiner, Art Unit 1635